ROBERTS, Justice.
This cause is before us on certiorari granted to review the decision of the District Court of Appeal, Second District, in Smith v. State reported at 282 So.2d 179 (Fla.App.1973) which directly conflicts with our recent decision in State v. Bryan, 287 So.2d 73 (Fla.1973). We have jurisdiction pursuant to Article V, Section 3(b)(3), Florida Constitution (1973), F.S. A.
On the authority of State v. Bryan, supra, which controls sub judice, the decision of the District Court is quashed, and, it appearing from the record before us that there may have been undisposed of questions at the level of the District Court which, therefore, did not reach here for review, the cause is remanded for further consideration and proceedings not inconsistent with this opinion.
It is so ordered.
ADKINS, C. J., and ERVIN, BOYD, McCAIN, DEKLE and OVERTON, JJ., concur.